Citation Nr: 0810350	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1969.  
He died in July 2003, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004.  

From June 1975 to March 1981, the veteran was in receipt of a 
TDIU rating.  The TDIU rating was terminated in a January 
1981 rating decision.  The appellant argues that the 
termination was improper.  However, this termination was 
subsequently upheld in a November 1984 Board decision, which 
denied a TDIU rating.  That Board decision subsumed the 
January 1981 rating decision.  Dittrich v. West, 163 F.3d 
1349 (Fed. Cir. 1994).  (A Board decision subsumes any prior 
rating decisions which address the same issue).  Therefore, 
if the appellant wishes to attack that decision, she must 
file a motion directly with the Board, alleging CUE in the 
November 1984 Board decision.  38 U.S.C.A. § 7111 (West 
2002).  Such a motion may be filed at any time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to constitute a contributory cause, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

According to the death certificate, the veteran died in July 
2003 at the age of 53 years, of cerebrovascular hemorrhage 
due to myocardial infarction.  At the time of his death, 
service connection was in effect for PTSD, assigned a 50 
percent rating, and for a below-the-knee amputation of the 
left leg, assigned a 40 percent rating.  A TDIU rating was in 
effect.  The appellant contends that the veteran's service-
connected disabilities contributed to cause the veteran's 
death.  The death certificate did not list PTSD or the below-
the-knee amputation as a cause of death.  However, a history 
of prior myocardial infarctions was noted during the terminal 
hospitalization.  

Service medical records show that in September 1968, the 
veteran sustained a high-velocity gunshot wound to the mid-
calf of the left leg while in enemy action in Vietnam.  He 
suffered a cardiac arrest during the initial surgery.  
Subsequently, he developed persistent gangrene, and had first 
a mid-tarsal, then a below-the-knee amputation of the left 
lower extremity.  During the course of the treatment, he was 
also observed to have suffered a generalized seizure.  

After service, on a VA examination in October 1970, the 
veteran was noted to have anxiety neurosis.  He was granted 
service connection for anxiety neurosis with a seizure 
disorder, as well as for the below-the-knee amputation of the 
left leg.  During a VA hospitalization from September to 
October 1985, PTSD was diagnosed, and that disability was 
subsequently service-connected in a January 1987 rating 
decision.  

On a VA examination in September 1975, a history of trouble 
with the stump was noted.  In July 1981, the veteran was 
hospitalized for revision of the stump, and he spent the 
following year suffering from persistent drainage, pain, and 
infection of the stump, necessitating multiple 
hospitalizations, including a lengthy hospitalization from 
April to July 1982.  

During the succeeding years, the veteran was hospitalized on 
numerous occasions in VA facilities, as well as in Oakwood 
Hospital, for treatment of various conditions, including 
PTSD.  He was also hospitalized on many occasions for 
treatment of alcohol abuse, or alcohol withdrawal.  However, 
a rehabilitation counselor wrote, in July 1994, that the 
veteran had suppressed his PTSD symptoms with alcohol, and 
that his alcohol problem could not be separated from the 
PTSD, as it was directly related to and aggravated by PTSD.  
Similarly, a summary of therapy dated in January 1998 from a 
VA Chief Psychology Section Mental Health Service indicated 
he had a history of an episode of alcohol abuse secondary to 
unresolved terror, grief and guilt regarding combat 
experiences.  In addition, on a VA psychiatric examination in 
September 1998, the examiner concluded that the veteran's 
polysubstance dependence, including alcohol, was likely 
secondary to PTSD.  

The Oakwood Hospital records show that in September 2002, 
diabetes was diagnosed, and as argued by the appellant's 
representative, this is presumed service-connected as due to 
herbicide exposure.  In June 2003, the veteran was brought to 
Oakwood Hospital, after becoming suddenly unconscious and 
unresponsive.  It was determined that he had suffered cardiac 
arrest.  His past medical history was significant for 
conditions including known coronary artery disease, and 
previous myocardial infarction.  He did not regain any 
significant degree of consciousness prior to his death on 
July 5, 2003.  

In March 2004 the RO obtained a medical opinion, as follows:  
"After reviewing the available veteran's service and 
civilian medical records, it is my opinion that veteran's 
death (secondary to cerebrovascular hemorrhage and myocardial 
infarction) is not likely related to his service connection 
conditions (including cardiac arrest and seizure)."  No 
explanation for the conclusion was provided.  In view of the 
cardiac arrest shown in service, as well as the myocardial 
infarction listed as a cause of death, as well as the complex 
medical history since service, including a number of opinions 
associating his alcohol abuse with PTSD, this opinion is 
inadequate.  Additionally, medical records from Oakwood 
Hospital, dated from 1999 to 2003, including complete records 
of the terminal hospitalization, were received after that 
opinion.  Particularly since no rationale was provided, it 
cannot be concluded that these records would not have been 
relevant to the opinion.

The opinion also failed to address whether a service-
connected disability contributed to the cause of death.  A 
service-connected condition may be considered a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to an extent that would render 
the veteran materially less capable of resisting the effects 
of another condition which was the primary cause of death, or 
if a service-connected condition has a material influence in 
accelerating death.  See 38 C.F.R. § 3.312(c)(3) and (4).  

In view of these factors, an additional opinion must be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" means, 
as pertinent to this appeal, means that the veteran filed a 
claim for disability compensation during his or her lifetime 
and would have received total disability compensation at the 
time of death for a service-connected disability rated 
totally disabling for a 10-year period but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime.  38 C.F.R. § 
3.22(b)(1) (2007).  

The veteran was in receipt of a TDIU rating, based on 
service-connected PTSD and below-the-knee amputation of the 
left leg from February 1997 until his death in July 2003, 
less than 10 years.  However, in May 1994, the veteran filed 
a claim for a TDIU rating, which was denied in April 1995, 
and although the veteran initiated an appeal, he failed to 
perfect the appeal with the submission of a substantive 
appeal.  Pursuant to 38 C.F.R. § 3.400(o), entitlement based 
on the May 1994 claim could have been established effective 
up to a year prior to the claim.  The issue of whether there 
was CUE in the April 1995 decision denying a TDIU rating must 
be referred to the RO for initial consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to an appropriate 
medical specialist for an opinion as to 
whether a disability due to service, 
including service-connected PTSD and/or 
below-the-knee amputation of the left leg, 
contributed substantially or materially to 
cause the veteran's death.  The claims 
file, and a copy of this REMAND, must be 
provided to the physician for review in 
conjunction with the opinion.  The opinion 
should address the following: 

*  Whether there was any relationship 
between cardiac arrest in service, and 
later developing cardiac disease, or 
between the in-service cardiac arrest, and 
myocardial infarction noted as a cause of 
death.  

*  Whether substance abuse, including 
alcohol, was due to PTSD and/or the below-
the-knee amputation of the left leg (see 
July 1994 opinion from E. Tripe, PhD; 
summary of therapy dated in January 1998 
from a VA Psychology Section Chief; and VA 
psychiatric examination in September 1998, 
all in Volume 3).  

*  Whether any or all disabilities related 
to service, including PTSD, below-the-knee 
amputation of the left leg, diabetes 
mellitus, and, if applicable, cardiac 
arrest and alcohol/substance abuse:
    Contributed substantially or materially 
to cause the veteran's death; 
    Were of such severity as to have had a 
material influence in accelerating death; 
or
    Resulted in debilitating effects and 
general impairment of health, to an extent 
that rendered the veteran materially less 
capable of resisting the effects of the 
primary cause of death. 

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language in his or her conclusions, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).   
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  Adjudicate whether there was CUE in 
the April 1995 rating decision which 
denied a TDIU rating.  

3.  Thereafter, adjudicate the claims, in 
light of all evidence of record.  If 
either claim is denied, furnish the 
appellant and her representative with a 
supplemental statement of the case, and 
provide an opportunity for response, 
before the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

